Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to 04/18/2022.

Cancelled Claims
Claims 1 and 2 have been cancelled without prejudice or disclaimer.

Allowed Claims
Claims 3-22 are allowed; Renumbered 1-20. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, US 10904352 A1, Preiditis does not disclose the details of a method/system with a regional server to : “…parse a character string associated with a content request originating from an end user, the character string identifying content to be accessed by the end user; identify linear chain data for the content identified by the character string based at least in part on the parsing, the linear chain data specifying a content source for the content identified by the character string; route the content request to a second server based at least in part on the linear chain data; receive the content identified in the content request from the second server; store the received content in a cache associated with the regional server; and provide the received content to a third server in a lower hierarchal level of the region-based hierarchical network.” Including different combination of features recited in the claims as filed by applicants on 04/18/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        August 8, 2022